Citation Nr: 1011241	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-00 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for benign prostate 
hypertrophy (BPH). 

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, claimed as neck pain. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for renal 
insufficiency. 

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.

7.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1979 to May 
1983 and from February 2003 to April 2004.

The appeal comes before the Board of Veterans' Appeals 
(Board) from April 2005, April 2006, and August 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which denied 
entitlement to service connection for benign prostatic 
hyperplasia, hypertension, degenerative joint disease of the 
cervical spine, hypertensive nephrosclerosis, and sleep 
apnea.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in November 2009; a transcript of that 
hearing is of record.

The issue of entitlement to service connection for sleep 
apnea is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Benign prostate hypertrophy, claimed as a urinary 
problem, was shown to have been incurred in service. 

2.  Degenerative joint disease of the cervical spine was 
shown to have been incurred in service. 

3.  Hypertension was shown to have been incurred in service. 

4.  Hypertensive nephrosclerosis, claimed as renal 
insufficiency, was shown to have been incurred in service. 


CONCLUSIONS OF LAW

1.  With resolution of the benefit of the doubt in the 
Veteran's favor, benign prostate hypertrophy was incurred in 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2009).

2.  With resolution of the benefit of the doubt in the 
Veteran's favor, degenerative joint disease of the cervical 
spine was incurred in military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.307, 3.309 (2009).

3.  With resolution of the benefit of the doubt in the 
Veteran's favor, hypertension was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).

4. With resolution of the benefit of the doubt in the 
Veteran's favor, hypertensive nephrosclerosis was incurred in 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309  (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
Given the favorable decision in this case, any procedural 
defects in VA's duty to notify or assist the appellant in 
completing his claims are harmless error.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including hypertension, 
degenerative joint disease, and cardiovascular-renal disease 
(hypertensive nephrosclerosis), may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309 (2009).

According to VA schedular guidelines, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2009).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service treatment records are silent for any complaints or 
diagnosis of a cervical spine disability, hypertension, or 
hypertensive nephrosclerosis.  However, a February 2003 
service treatment record found the Veteran had a mildly 
enlarged prostate. 

In a June 2004 VA primary care note, the Veteran complained 
of a diminished stream, hesitance, and possible some 
retention upon urination.  Upon examination, the examiner 
noted the prostate enlarged without nodularity or tenderness 
and reported elevated systolic blood pressure of 147/84. 

In an August 2004 VA ultra sound report, the Veteran was 
diagnosed with medical renal disease. 

In a September 2004 VA urology note, the Veteran continued to 
complain of nocturia, hesitancy, weaker stream, urge without 
incontinence, and daytime frequency.  The examiner noted 
lower urinary tract symptoms secondary to prostatic 
hyperplasia, resolved elevated systolic blood pressure, 
elevated creatinine, and medical renal disease. 

During a September 2004 VA examination report, the Veteran 
complained of neck pain and urinary condition arising during 
his deployment from January 2003 to April 2004 in Iraq.  The 
Veteran stated that he was not bothered by any of the claimed 
disorders prior to his deployment.  The examiner indicated 
that it was difficult to believe that any neck pain or 
urinary condition developed de novo during the deployment.  
It was reported that there were no military medical records 
available for review.  The examiner opined that the Veteran 
had a urinary tract disorder caused by benign prostatic 
hypertrophy.  

In a September 2004 VA nursing note, the examiner noted that 
the Veteran's blood pressure was 140/90, which was slightly 
above target even though it was less than an earlier 
September 2004 reading of 150/100. 

In an October 2004 VA Gulf War registry note, the Veteran 
complained of neck pain and urinary symptoms and gave a 
history which included hypertension.  Upon examination, the 
examiner found blood pressure of 154/85, with blood pressure 
rechecked at 165/110.  The examiner diagnosed hypertension, 
and noted that medical renal disease on ultrasound raises the 
possibility of end-organ damage.  An October 2004 VA cervical 
spine x-ray report found moderate degenerative joint disease 
of C2 through C5 and some straightening of the curvature of 
the cervical spine.  

In a July 2005 VA renal follow-up note, the Veteran gave a 
history of hypertension, obesity, and complained of renal 
insufficiency.  Upon examination, the examiner found blood 
pressure of 144/100, and opined likely hypertensive 
nephrosclerosis due to undiagnosed or poorly controlled 
hypertension. 

VA treatment records reveal continued treatment for 
hypertension, stage two chronic kidney disease, and benign 
prostatic hyperplasia. 

In view of the totality of the evidence, including the 
Veteran's service treatment records, and resolving all doubt 
in the Veteran's favor, the Board finds that his benign 
prostatic hyperplasia, hypertension, degenerative joint 
disease of the cervical spine, and hypertensive 
nephrosclerosis disorders began during his active military 
service or within one year following his release from active 
duty.  His service treatment records show a finding of an 
enlarged prostate in February 2003, and another finding of an 
enlarged prostate was also reported only two months after 
separation from service in June 2004.   Hypertension, 
degenerative joint disease of the cervical spine, and 
hypertensive nephrosclerosis were all diagnosed within a year 
of active service.  There is also no evidence of record that 
supports a finding that the Veteran's benign prostatic 
hyperplasia, hypertension, degenerative joint disease of the 
cervical spine, and hypertensive nephrosclerosis disorders 
were not related to his active military service.  
Consequently, the Board finds that the evidence of record is 
at least in equipoise, and therefore, affording the Veteran 
the benefit of the doubt, service connection for benign 
prostatic hyperplasia, hypertension, degenerative joint 
disease of the cervical spine, and hypertensive 
nephrosclerosis is warranted.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for benign prostate 
hypertrophy, claimed as a urinary problem is allowed. 

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, claimed as neck pain, is 
allowed. 

3.  Entitlement to service connection for hypertension is 
allowed. 

4.  Entitlement to service connection for hypertensive 
nephrosclerosis, claimed as renal insufficiency, is allowed. 



REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this remand.

In August 2007 the Veteran submitted a notice of disagreement 
(NOD) with a rating decision issued in August 2007 which 
denied service connection for obstructive sleep apnea, a 
rating in excess of 30 percent for asthma, and a rating in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine.  The claims folder had since been transferred 
to the Board.  The filing of a NOD initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  The RO has not yet had the opportunity to issue a 
Statement of the Case regarding these issues.  38 C.F.R. § 
19.26 (2009).  The United States Court of Appeals for 
Veterans Claims has held that, where the record contains a 
notice of disagreement as to an issue, but no statement of 
the case, the issue must be remanded to the RO to issue a 
statement of the case and to provide the veteran an 
opportunity to perfect the appeal.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and by Court decisions are fully 
complied with and satisfied.

2.  After all VCAA requirements have been 
addressed, the AMC/RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26 (2009), including issuance of an 
appropriate statement of the case 
addressing the issues of service 
connection for a obstructive sleep apnea 
and entitlement to a rating in excess of 
30 percent for asthma, and a rating in 
excess of 20 percent for degenerative 
disc disease of the lumbar spine.  The 
Veteran should be advised of need to file 
a timely substantive appeal if he desires 
to complete an appeal as to these issues.  
If a timely substantive appeal is 
received, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


